COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 Wal-Mart Stores Texas, LLC, d/b/a                 '
 Wal-Mart Supercenter,                                             No. 08-13-00198-CV
                                                   '
                               Appellant,                             Appeal from the
                                                   '
 v.                                                                 327th District Court
                                                   '
 Sonia Dozal,                                                    of El Paso County, Texas
                                                   '
                              Appellee.            '              (TC# 2011-DCV00932)




                                             ORDER

        Pending before the Court is a joint motion to abate the appeal and any associated deadlines,

including the deadline for filing the record, in order for the parties to engage in settlement

negotiations. The motion is GRANTED. The appeal is abated for a period of thirty days. The

parties are directed to notify the Court in writing of the status of the appeal at the conclusion of the

abatement period.

        IT IS SO ORDERED this 4th day of September, 2013.



                                                        PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.